Exhibit 10(i)4




ALLETE Executive Long-Term Incentive Plan
Form of Cash Award
Effective 2017
[CEO]


Target Award Opportunity






Base Salary
$
 
 
Times
 
 
 
Award Opportunity (percent of base salary)
%
 
 
Equals
 
 
 
Target Award
$



Performance Levels and Award Amounts


Goal Performance Level
Payout as Percent of
Target Award
Award Amount
Superior
200%
$
Target
100%
$
Threshold
37.5%
$
Below Threshold
0%
$



Goals


 
 
 
 
 
 
 
Goal
 
 
 
 
 
 
 
Weighting
 
Financial Goals
 
 
 
 
 
 
 
Net Income
25%
 
 
Cash from Operating Activities
 
25%
 
 
 
 
 
 
 
 
 
Strategic & Operational Positioning Goals
 
 
 
50%
 
 
 
 
 
 
 
100%

Portions Subject to 162(m)


Portions of this award are intended to qualify as performance-based compensation
within the meaning of I.R.S. Code Section 162(m), namely , all amounts related
to the Financial Goals and the objective Strategic & Operational Positioning
Goals. Accordingly, those portions will be interpreted and administered
consistent with Section 9.2 of the Long-Term Incentive Plan.


Compensation Subject to Compensation Recovery Policy


Annual Incentive Plan Compensation is subject to recoupment as defined in the
Compensation Recovery policy.





